Citation Nr: 1425133	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left knee condition.

2.  Entitlement to service connection for right ankle condition.

3.  Entitlement to service connection for right hallux valgus condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to December 1969, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  

[Subsequent to the RO's most recent adjudication, the Veteran submitted a statement from his wife without waiving his right to RO initial consideration. As this matter is being remanded anyway, the RO will have an opportunity to consider this evidence in the first instance.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal. 

During the January 2014 videoconference hearing, the Veteran reported that he received treatment, including x-rays of his feet, at a VA hospital a few weeks prior to the hearing.  He also reported that he had a VA podiatry appointment on January 21, 2014.  Records of the evaluation/treatment may contain pertinent information, are constructively of record, and must be secured.

Additionally, the Veteran's claims file includes documentation of Social Security Administration (SSA) payments for an unspecified disability with onset date of October 31, 1997.  It is unclear from the file why the Veteran was awarded such benefits.  Consequently, action to obtain the Veteran's SSA records is appropriate prior to final appellate review as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the appellant for SSA disability benefits.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ensure that any and all new VA treatment records pertaining to the Veteran are added to the claims file and available for review.  Specifically, the AOJ should secure for the record copies of the complete clinical records of VA treatment the Veteran received for his left knee, right ankle, and right hallux valgus conditions since May 2012, to include records at the Denver, Colorado VA Medical Center and the Lakewood COBC.  In particular, December 2013 or January 2014 x-ray reports of the feet/lower extremities and records from a January 21, 2014 podiatry appointment should be associated with the record.

2.  The AOJ should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  Following completion of any indicated development, the AOJ should then review the record and readjudicate the Veteran's claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


